Exhibit 99.1 12th Annual KBW Community Bank Investor Conference August 3, 2011 O. Leonard Dorminey Chief Executive Officer T. Heath Fountain Chief Financial Officer 1 CAUTIONARY STATEMENTS This presentation contains forward-looking statements about future financial performance, business plans and strategies of Heritage Financial Group.Because forward -looking statements involve risks and uncertainties, actual results may differ materially from those expressed or implied.Investors are cautioned not to place undue reliance on these forward-looking statements and are advised to carefully review the discussion of forward-looking statements and risk factors in documents that the Company files with the Securities and Exchange Commission, including the Company’s most recent Annual Report on Form 10-K and Quarterly Report on Form 10-Q. 2 EXECUTIVE MANAGEMENT TEAM Name Position Years in Banking Years with HBOS O. Leonard Dorminey Chief Executive Officer 34 10 T. Heath Fountain Chief Financial Officer 11 8 David A. Durland Chief Banking Officer 29 1 Carol W. Slappey President - Albany Region & Chief Retail Administration Officer 38 17 O. Mitchell Smith Chief Credit Officer 34 6 3 MARKET FOOTPRINT AL GA FL ALBANY OCALA LAKE CITY Banking Mortgage Investments STATESBORO 4 HOW WE CREATE VALUE lOperate on sound banking practices lSupport the communities we serve lImpart solid financial advice lProvide a level of service that exceeds expectations 5 HBOS STRATEGIC INITIATIVES lIntegrate acquisitions in a timely manner lPursue and execute FDIC-assisted transactions that add franchise value lPursue and execute open bank and branch transactions that add franchise value lContinue to fill key roles in the organization with experienced bankers lLeverage our branch network for mortgage and brokerage opportunities 6 HBOS OPERATING PHILOSOPHY lHire experienced bankers with a proven track record lAllow market executives to run the banks in their markets lMaintain a tight rein on the credit approval process and monitor portfolio performance lCentralize credit and back office operations to improve efficiency lAllow our market executives to cultivate local advisory boards 7 A DISCIPLINED APPROACH TO GROWTH lCompany began looking at merger and acquisition opportunities after the capital raise in 2005 lIn-house due diligence team with experience at other acquisitive institutions lRigorous due diligence process lFrom 2006 - 2008, walked away from many M&A opportunities, primarily due to pricing and credit quality lDuring that time period, the company opted to use dividends and stock buybacks as a better method to deploy capital lIn 2009, started M&A activity due to attractive pricing on branch purchases and FDIC-assisted opportunities 8 AN EXPANDING FRANCHISE lExpanded into Ocala, Florida in 2006 with de novo branch •$48 million in loans •$57 million in deposits lFDIC-assisted acquisition of The Tattnall Bank in December •No loss-share - $15 million discount •$37 million in loans and OREO •$56 million in deposits lLake City, Florida branch purchase in December 2009 •$10 million in loans •$41 million in deposits lFive branches in Georgia in May 2010 •$52 million in loans •$98 million in deposits (only $21 million in CD’s) 9 AN EXPANDING FRANCHISE lExpanded into Valdosta, Georgia in June 2010 with de novo branch •$42 million in loans •$16 million in deposits lMortgage origination expansion •Historically in Albany and Statesboro as a broker •Brought in an experienced back office team to originate as a correspondent in January 2011 •Added 13 originators in 10 offices in Georgia and Florida •Ability to recruit experienced mortgage lenders •Produced $35 million in loans with fees of $908,000 year to date •Produced $9 million in loans with fees of $297,000 in June 2011 •Breakeven at $10 million in monthly production •Goal is to be at $20 million in monthly production by year end 10 CITIZENS ACQUISITION lAcquired Citizens Bank of Effingham on February 18, 2011 l$140 million in loans l$141 million in core deposits l80/20 loss-share agreement l$25.1 million discount l$2.2 million bargain purchase gain lFour branches between Savannah and Statesboro, Georgia lProvides entry into the Savannah MSA lMarket is home to the Savannah port 11 CITIZENS ACQUISITION (dollars in millions) At Acquisition As of June 30, Unpaid principal balance of loans Fair value as recorded HBOS value as a % of unpaid principal balance 52% 50% OREO at acquired book value Fair value as recorded HBOS value as a % of acquired book value 35% 34% 12 OPPORTUNITIES IN OUR MARKETS lGeorgia and Florida markets have high number of problem banks, many of which will be taken through the FDIC failure process lCompany has identified 27 banks with total assets of $5.6 billion as potential FDIC-assisted acquisition opportunities lSignificant opportunities to purchase branches from struggling banks lProblem banks in Georgia, Florida and Alabama have 783 branches, many of which could be branch acquisition targets lOpen bank M&A will return lOpportunities to hire talent from other institutions •Commercial and retail bankers •Mortgage bankers •Investment advisors 13 LOAN PORTFOLIO Real Estate Farmland 3% Real Estate 6% Total Portfolio - $416.1 million As of June 30, 2011 As of December 31, 2008 Commercial Business 12% Consumer 16% Real Estate One- to Four-Family 25% Real Estate Commercial 17% Real Estate Multi-Family 4% Real Estate Farmland 4% Real Estate Construction and Land Loans 14% Real Estate One- to Four-Family Junior Liens and Revolving 8% Total Portfolio - $302.5 million Excludes loans acquired in FDIC-assisted acquisitions. 14 LOAN PORTFOLIO - CRE BREAKOUT June 30, 2011 Owner-occupied - 52% Non Owner-occupied - 48% Office Buildings 34% Other CRE 16% Restaurants 21% Industrial / Warehouses 4% Convenience Stores 5% Retail Shopping Centers 3% Convenience Stores 7% Retail Shopping Centers 17% Office Buildings 26% Other CRE 10% Industrial / Warehouses 7% Hotels / Motels 9% Restaurants 2% Medical 8% Total Portfolio - $67.5 million Total Portfolio - $63.5 million Medical 14% Mini Storage Facilities 3% Mini Storage Facilities 9% Mobile Home Parks 5% Excludes loans acquired in FDIC-assisted acquisitions. 15 LARGEST LOAN CUSTOMERS Our five largest loan customers total $29.4 million or 5.9% of our total portfolio at June 30, 2011 1.$6.6 million to a specialty chemical company in Southwest GA 2.$6.3 million secured by two nursing homes in Southwest GA 3.$5.8 million to a finance company secured by accounts receivable and real estate in Southwest GA 4.$5.5 million to a chain hotel in North Central FL 5.$5.1 million secured by mobile home retirement communities in North Central FL Excludes loans acquired in FDIC-assisted acquisitions. 16 ASSET & CREDIT QUALITY Peer group consists of publicly traded banks and thrifts located in the states of Georgia, Alabama and Florida with assets between $750 million and $1.5 billion. Excludes announced merger targets. Source: SNL Financial, LC. Loan Loss Reserves / Net Charge-Offs / Avg. Loans vs Peers (%) HBOS Peer Group Median HBOS Peer Group Median HBOS Peer Group Median Mar Jun Sep Dec Mar Jun Sep Dec Mar Mar Jun Sep Dec Mar Jun Sep Dec Mar Excludes loans acquired in FDIC-assisted acquisitions. 17 TRENDS IN ASSET AND CREDIT QUALITY Accruing Criticized Loans Accruing Classified Loans Nonaccrual Loans Past Due Loans (30-89 days) 1Q10 2Q10 3Q10 4Q10 1Q11 2Q11 Excludes loans acquired in FDIC-assisted acquisitions. ($ in millions) 18 SECURITIES PORTFOLIO Municipals 11% GSE 24% Corporate and other 2% June 30, 2011 GSE MBS 63% Total Portfolio - $186.9 million 19 DEPOSIT PORTFOLIO Noninterest- Bearing Demand 10% Interest- Bearing Demand 16% Savings and Money-markets 37% As of June 30, 2011 As of December 31, 2008 Time Deposits 37% Noninterest- Bearing Demand 6% Interest- Bearing Demand 14% Savings and Money -markets 31% Total Deposits - $338.5 million Total Deposits - $763.7 million 20 KEY FINANCIAL RATIO TRENDS HBOS Peer Group Median Efficiency Ratio vs Peers (%) Pre-Tax Pre-Provision/ Average Assets vs Peers (%) 21 BALANCE SHEET TRENDS Net Loans 2Q11 Total Deposits 2Q11 Total Assets 2Q11 ($ in millions) 22 CAPITAL RATIOS 23.4% 22.2% 12.4% 10.0% 6.0% 5.0% 13.4% 16.2% 7.4% Tier 1 Leverage Tier 1 Risk-based Total Risk-based Heritage Financial Group, Inc. To be well-capitalized Excess June 30, 2011 23 TOTAL RETURN ANALYSIS Peer group consists of publicly traded banks and thrifts located in the states of Georgia, Alabama and Florida with assets between $750 million and $1.5 billion. Excludes announced merger targets. Source: SNL Financial, LC. 24 WHY INVEST IN HERITAGE FINANCIAL GROUP, INC. lGrowth opportunities •FDIC-assisted acquisitions •Branch and open bank acquisitions •Ability to attract and hire talented bankers lAcquirer with a proven ability to do deals lDisciplined approach to acquisitions and growth lStrong asset quality in a difficult environment lExperienced management team and market leaders lDiversified loan portfolio lSolid core deposit franchise 25 APPENDIX - PEER COMPARISON Peer group consists of publicly traded banks & thrifts located in the states of Georgia, Alabama and Florida with assets between $750 million and $1.5 billion. Excludes announced merger targets. Source: SNL Financial, LC. NASDAQ: HBOS
